In a negligence action to recover damages for personal injury sustained by the infant plaintiff, and to recover damages for loss of services and medical expenses, in which a compromise settlement had -been approved -by the court, the plaintiffs appeal from an order of the Supreme Court, Kings County, dated January 17, 1964, which denied their motion to vacate the settlement and to restore the action *800to the General Calendar for trial. Order reversed on the law and in the exercise of discretion, without costs; motion granted; settlement vacated and action directed to be restored to the General Calendar for trial. It appears that the plaintiffs at no time consented to the settlement entered into by their attorney; nor were plaintiffs or either of them consulted with respect thereto. It further appears that upon learning of the settlement the infant’s father and guardian ad litem objected to it on the ground that it was inadequate. Under such circumstances a party is not bound by a settlement stipulation entered into by his attorney (Bruder v. Schwartz, 260 App. Div. 1048; Silver v. Parkdale Bake Shop, 8 A D 2d 607). Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.